Case: 18-10120      Document: 00514634889         Page: 1    Date Filed: 09/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-10120                      September 10, 2018
                                                                            Lyle W. Cayce
ALISHIA N. MORRIS,                                                               Clerk


                                                 Plaintiff-Appellant

v.

TEXAS BOYS RANCH, State Placement Agency; CHILDREN’S HOME OF
LUBBOCK, State Placement Agency; CHILDREN’S HOPE RESIDENTIAL
CENTER, State Placement Agency; TEXAS DEPARTMENT OF FAMILY
PROTECTIVE SERVICES; SHAWN VANDERGRIFT; SOUTH PLAINS
FOSTER CARE EMERGENCY SHELTER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                              USDC No. 5:18-CV-4


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Alishia N. Morris, while detained in the Lubbock County Detention
Center, inmate # 111041, moved this court for leave to proceed in forma
pauperis (IFP) in this appeal from the district court’s dismissal of her 42 U.S.C.
§ 1983 complaint.        The district court dismissed her claims against the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10120    Document: 00514634889     Page: 2   Date Filed: 09/10/2018


                                 No. 18-10120

defendants with prejudice as frivolous and for failure to state a claim. The
district court, for the same reasons, denied Morris permission to appeal IFP,
certifying that the appeal was not taken in good faith.
      By moving to proceed IFP, Morris is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      In her IFP motion, Morris argues that her parental rights were
terminated; she tried to protect her children from illegal adoption; the State of
Texas committed “fraud, excusable neglect, misrepresentation, and a void
judgment”; and the district court violated her freedom of speech and the
Fourteenth Amendment. Morris, however, fails to provide a reasoned factual
or legal analysis to any of these claims. Because Morris fails to adequately
brief any issues, they are abandoned. See Hughes v. Johnson, 191 F.3d 607,
613 (5th Cir. 1999). Morris has failed to show that her “appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard, 707
F.2d at 220. Accordingly, her motion for leave to proceed IFP on appeal is
denied, and her appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202
& n.24; 5TH CIR. R. 42.2.
      The dismissal of Morris’s complaint by the district court as frivolous and
for failure to state a claim, and the dismissal of this appeal as frivolous each
count as a strike pursuant to 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 385-87 (5th Cir. 1996). In addition, Morris has had multiple civil
rights complaints dismissed as frivolous. See, e.g., Morris v. City of Lubbock,
No. 5:17-cv-00275 (N.D. Tex. Apr. 16, 2018); Morris v. City of Lubbock Home



                                       2
    Case: 18-10120    Document: 00514634889      Page: 3   Date Filed: 09/10/2018


                                  No. 18-10120

Inspectors, No. 5:18-cv-00008 (N.D. Tex. Apr. 24, 2018). Accordingly, as we
also advised Morris in Morris v. Lubbock County Detention Center, No. 17-
11259, and Morris v. L.C.D.C., No. 18-10089, she is now barred under § 1915(g)
from proceeding IFP in any civil action or appeal filed while she is incarcerated
or detained in any facility unless she is under imminent danger of serious
physical injury. See § 1915(g).
      APPEAL DISMISSED; IFP MOTION DENIED; § 1915(g) BAR
IMPOSED.




                                       3